DETAILED ACTION
	
Claim Rejections - 35 USC § 112
Claim(s) 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the laminate bond" in line 3. There is insufficient antecedent basis for this limitation in the claim – and, it is unclear what is intended by “the laser applied to the laminate bond” in that claim 4 (from which claim 21 depends) does not recite that the laser is applied to the piece of birch bark.
Claim 21 is indefinite in that it is not clear what has a thickness of between 0.2 mm – 0.7 mm.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 4-5, 7-8, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Back in view of Zhanwei. 
Claim 4, Back teaches a method for producing a laminate from birch wherein a piece of birch is provided which comprises a plurality of layers (p1 c2 L67-71; p3 c2 L84-88). Heat is introduced in the piece in order to increase a bond between the layers (meeting the claim limitation of “at least some of the layers”; claim 4 L4) (p1 c2 L60-71). The heat is introduced by means of a laser (p3 c1 L9-16). 
Claim 4, Back does not teach that the birch is specifically birch bark. 
Zhanwei teaches birch bark specifically used to form a layered birch bark product. Zhanwei indicates that birch bark is a waste material from wood processing and that using this waste material does not require wood consumption and turns waste material into a treasure (p1 L10-14). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Back that the birch is specifically birch bark in that Zhanwei teaches using birch bark specifically form layered birch bark products and in that since birch bark is a waste material from wood processing, using this waste material does not require wood consumption and turns waste material into a treasure.
Claim 5, Back teaches heating to a temperature varies between 250oC and 500oC where the claimed range is 200oC and 400oC (p1 c2 L82 to p2 c1 L22). It is noted that an area where the laser contacts the piece of birch bark is “a zone of heat introduction” as claim 5 recites in line 2. 
Claim 7, Back indicates the heating to temperatures above 250oC causes the birch to develop adhesive properties for sealing. It is noted that is meets the limitation on claim 7 of the “heat partially penetrating the piece of birch bark” (L2-3) given that the heat reaches at least to at least one of the inner layers the piece of birch bark which is adjacent an outer layer.
Claim 8, the adhesive connection between each birch piece is a line of adhesive. The limitation of “dots”, written in the alternative and not specifically required by the claim, is a conventional alternative to line bonding. It is noted that this statement with respect to claim 8 is considered admitted prior art according to MPEP 2144.03(C): If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  
Claim 11, Back does not teach cutting the laser treated piece is cut to size with the laser (i.e., heat application also) to the cut edge. However, heat-cutting wood with a laser is well-known and conventional in the art to help make a cleaner cut; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Back where the laser will bond the layers at the edge. 
Claim 21, Bark teaches a laminate that is 0.8mm thick (p3 c2 ¶3). The claimed range of thickness is 0.2mm to 0.7mm. Bark teaches other thicknesses in Example 4 at column 5 of page 4; thus, Bark indicates the thickness may vary and is thus a result effective variable given that each thickness will provide particular properties to the laminate. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have, by way of routine experimentation, optimized the thickness of the laminate of Bark to achieve a laminate of optimal performance for its intended purpose (MPEP 2144.05).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Back in view of Zhanwei as applied to claims 4-5, 7-8, 11 and 21 above and further in view of Downing (US 3,011,932). 
Claim 9, Back modified teaches that the birch bark includes two or more layers. It is noted that an area where the laser causes the two layers to bond is a “zone” (claim 9 L3). Bark indicates making building board materials (p1 c1 L12-37). 
Claim 9, Back does not teach further use of the laser treated birch bark (building board material) -- such as connecting the laser treated birch bark to a body by means of a binder. Downing teaches using a strip material V for surfacing an edge of a panel P of woody material where the woody material includes, for example, boards for building such as doors and cabinets (c1 L10-27). The strip material V is connected to the panel P using an adhesive (c3 L44-67; c5 L21-40). The strip material V is provided to the edge for aesthetic purposes with respect to the use of panel P (i.e., the location of the edge) (c1 L28-61). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Back connecting one of the edges of the laser treated birch bark to a body, such that the edge strip material in Downing, by means of a binder (adhesive), because Downing teaches in the art that this is performed for aesthetic purposes with respect to the use of the building board (i.e., the location of the edge).
	Claim 10, Back teaches making building board materials but does not teach that a peripheral area is chamfered to form an oblique area. However, furniture cut from wood pieces are generally chamfered on an edge to create a visually appealing appearance and/or to create dovetails on that edge for placing two pieces of cut wood together more easily; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Back. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Back in view of Zhanwei as applied to claims 4-5, 7-8, 11 and 21 above and further in view of Edwardson (WO 2008/027426 A1). 
Claim 20, Back modified does not teach that the birch bark originates from Betula Pendula and/or Betula Pubescens. However, Edwardson demonstrates that it is well-known and conventional to make birch bark products originating from Betula Pendula and/or Betula Pubescens birch bark (p3 ¶3; p10 ¶3); and for this reason it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Back modified the use of birch bark originating from Betula Pendula and/or Betula Pubescens to achieve the benefits provided therein from this/these type(s) of birch bark.


Prior Art of Record
The following prior art is made of record: DE102008032940A1 teaches using birch bark to make articles. Wimmer makes a foil from birch bard of Betula pendula.

Response to Arguments
The comments and amendments filed 4-28-22 have been entered and fully considered. Applicant indicates that Back is silent regarding the use of raw bark material. In response, the Office action indicates using Zhanwei to meet this claim limitation – thus the 103-rejection. Applicant indicates that Zhanwei does not describe heat application. In response, Zhanwei is not applied to teach this limitation in that it is taught in the primary reference to Back. With respect to the limitation of claim 10 of a peripheral area being chamfered to form an oblique area, it is noted that applicant did not traverse the examiner’s assertion of official notice in the Office action mailed 10-28-21; thus, the statement is taken to be admitted prior art. New claims 20 and 21 have been addressed in the Office action shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745